Hon. Austin F. Anderson
Criminal District Attorney
Bexar County Courthouse
San Antonio, Texas        Opinion No. S-65
                         Re: Several questio.narespect-
                             ing the management and
                             supervision of the finan-
                             cial accounts of a rural
Dear Sir:                    high school district.
          You have requested the advice of this office in
regard to several questions respecting the management
and supervision of the financial accounts of a rural
high school district.
          Answering each question specifically we advise
you as follows:
          "1. Who is responsible for keeping finan-
     cial accounts in a Rural High School District?"
          Article 2922k, Vernon's Civil Statutes, places
the immediate control of a rural high school district in
its board of school trustees. The most important func-
tion concerning control is that of spending the funds
belonging to the district. Article 2922 1, Vernon's
Civil Statutes, gives to the board of a rural high school
district the power to levy and collect taxes on the pro-
perty in the district for the maintenance of the Bchoo~
therein. Such tax when collected is to "be deposited in
the county depository to the credit of such rural high
school district." Article 29221, Vernon's Civil Statutes,
authorizes a rural high school district board of trustees
to select from among its members a president and secretary.
All funds belonging to the district are to be paid out
on warrants issued by the secretary and signed by the
secretary and pP2Bident.  The secretary must keep a com-
plete itemized account of all receipts and disbursements.
Thus it can be seen that the responsibility for keeping
the financial accounts rests in the board of trustees,
and ministerially in its member-secretary.
Hon. Austin F. Anderson,,page 2 (s-65)


          "2. May the County Superintendent legally
     require a Rural High School District to fur-
     nish invoices on all bills before approving
     warrants Eroperly dram by a Rural High School
     District?
          The case of Palmer Publishing Company v. Smith,
130 Tex. 346, 109 S.W.2d 158 (1937). holds that the
county superintendent has authority-to decide as to the
legality of the form of vouchers dram against the school
fund of his county, and even has authority to inquire into
the legality of thenlnd?btedness represented by such
voucher. However,.the county 'superintendent,mayonly
determine if the bo,ardof trustees act,edwithin the scope
of its authority in each debt it incurred and paid. If
the special facts and circumstanoes of each a,ctsubmitted
to him for his approval give.riae to no,valid reaso,nor
ground in law for his refusal, then it is his official
duty to approve the actssubmitted.   Peevy v. Carlile,
135 Tex. 132, 139,S.v;2d 779 (1940); Att'y Cen. Op. 6-2454
(1940); Att'yGen., Op. V-43-(1947).
          "3. Is the Depository,Bank for county
     6,choolfunds,required~t,o,
                              furnish a deposi-
     tory report ea~chyear, o,nthe transa,ctio,nB
     of e,achRural High S,choo.l
                               Distriot in the
     coipty, or may they make a combined report
     for all the district?"
           Article 2922 AX V.C.S., requires all taxe,swhen
,oollectedto be deposited in,the county depo.aitoryto the
                                  district. All'othr
,credit of such rural high ,achool,
funds belonging to,the district must also be depos,ited
in the county depository. Article 2922.j,Vernon',?Civil
Statutes. Article 2830, Vernon's Civil Statutes. reouires
the county treasurer (depository) to keep a 'sepa$ate‘ac-
count wi,theach diBtriC,t. As an incident of the duty of
the sec,retaryof a rural high sc,hooldistri,ctt,okeep a
,comple,teitemized aqcount of al,1receipts and disburee-
menta he must obtain such infor,mationfrom the depo,sitory,
since mos,tof the funds depo,sit,edto the di,strictlsac-
count are deposited by the tax collector or county super-
intendent,. It is the duty of the depository to furnish
such information to the secretary of the rural high
school district whenever the secretary re,quest~ait.
Hon. Austin F. Anderson, page 3 (S-65)


          "4. May the Scho,o,l
                             B,oardof a Rural
     High School.District 'de,cide,
                                 on the form of
     warrant used, .s,o
                      long a,sit conforms to
     standard banking p,ractices,and has a place
     for the Count% Superintendent to indicate
     his approval?
          The responsibility for keeping financial ac-
counts 1s with the board of trustees. This responsibilit,y
carries with it the right t,oprescribe the forms to be
used by the s,ec~retary
                      in is,suingwarrants as well as in
recording all r,eceiptsand di,sburse,ments,,
                                          ,exceptwhere
,statutepres~c~ribes
                   the form or plac,esthe responsibility
of prescribing it on some oth,erofficial.


          The general respo,nsibilit,y
                                     of managing
     the financial business of a rural high ,school
     district, and everytkiing'in(!ident~l'~th:ereto,
     is ve,stedin its board of trustees, subject
     'cothe approyal of the,co,unty,superintendent
     in regard to the validity of its,acts.
                                 Yours very truly,
APPROVED:                        JOHN BEN SHEPPERD
                                 Att0rne.yGeneral
J. C. ,Davis, Jr.
County Affairs Division
C. K. Richards:                 BY
Reviewer
Burnell Waldrep
Executive Assistant
John Ben Shepperd
Att,orneyGeneral
BEL:am